260 S.W.3d 439 (2008)
STATE of Missouri, Respondent,
v.
William M. WHITE, III, Appellant.
No. ED 90523.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
William J. Swift, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
William White ("defendant") appeals the judgment of the trial court on his conviction for robbery in the first degree. Defendant claims the trial court erroneously allowed the state to present evidence of previous robberies allegedly committed by defendant in other states.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).